


110 HR 4113 IH: Alpine Lakes Wilderness Additions and

U.S. House of Representatives
2007-11-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 4113
		IN THE HOUSE OF REPRESENTATIVES
		
			November 8, 2007
			Mr. Reichert
			 introduced the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To expand the Alpine Lakes Wilderness in the State of
		  Washington, to protect the complete watershed of the free-flowing Pratt River
		  as a Wild River, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Alpine Lakes Wilderness Additions and
			 Wild Pratt River Act of 2007.
		2.Expansion of Alpine
			 Lakes WildernessThe following
			 Federal land in the State of Washington is hereby designated as wilderness and,
			 therefore, as a component of the National Wilderness Preservation System:
			 Certain land in the Mount Baker-Snoqualmie National Forest which comprises
			 approximately 22,100 acres, as generally depicted on a map titled
			 Proposed Alpine Lakes Wilderness Additions and Wild Pratt River
			 Act and dated October 29, 2007, which is hereby incorporated in and
			 shall be considered to be a part of the Alpine Lakes Wilderness.
		3.Administration
			(a)ManagementSubject to valid existing rights, the land
			 designated as wilderness by section 2 shall be administered by the Secretary of
			 Agriculture in accordance with the Wilderness Act (16 U.S.C. 1131 et seq.),
			 except that any reference in that Act to the effective date of that Act shall
			 be considered to be a reference to the date of the enactment of this
			 Act.
			(b)Map and
			 Description
				(1)In
			 GeneralAs soon as
			 practicable after the date of the enactment of this Act, the Secretary shall
			 file a map and a legal description of each wilderness area designated by
			 section 2 with—
					(A)the Committee on
			 Natural Resources of the House of Representatives; and
					(B)the Committee on
			 Energy and Natural Resources of the Senate.
					(2)Force of
			 LawA map and legal description filed under paragraph (1) shall
			 have the same force and effect as if included in this Act, except that the
			 Secretary may correct errors in the map and legal description.
				(3)Public
			 AvailabilityEach map and legal description filed under paragraph
			 (1) shall be filed and made available for public inspection in the appropriate
			 office of the Secretary.
				4.Incorporation of
			 acquired land and interestAny
			 land within the boundary of the land designated as wilderness by section 2 that
			 is acquired by the Federal Government shall—
			(1)become part of the wilderness area;
			 and
			(2)be managed in
			 accordance with section 3(a).
			5.Wild and scenic
			 river designationSection 3(a)
			 of the Wild and Scenic Rivers Act (16 U.S.C. 1274(a)) is amended by adding at
			 the end the following:
			
				(_)Pratt River,
				WashingtonThe entirety of
				the Pratt River in the State of Washington, located in the Mount
				Baker-Snoqualmie National Forest, to be administered by the Secretary of
				Agriculture as a wild river.
				.
				
		
